NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                  is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit


                                      04-3234


                                JOSE A. RAGUINE,

                                              Petitioner,

                                         v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                              Respondent.

                          ___________________________

                          DECIDED: December 8, 2004
                          ___________________________


Before SCHALL, BRYSON, and DYK, Circuit Judges.

PER CURIAM.

                                     DECISION

      Jose A. Raguine appeals from an order of the Merit Systems Protection Board in

Docket No. SE0831030231-I-1, upholding the decision of the Office of Personnel

Management (“OPM”), denying his request for a retirement annuity. We affirm.

                                  BACKGROUND

      Mr. Raguine worked for the Department of the Navy at the Navy’s Subic Bay

Naval Base in the Philippines until he retired in 1992.     Mr. Raguine subsequently

applied for an annuity, which OPM denied on December 9, 1993. On August 18, 1999,
Mr. Raguine again applied for an annuity. OPM rejected that application, noting that it

had already denied his request for an annuity six years earlier. Three and a half years

later, Mr. Raguine submitted a request for reconsideration of that decision. The request

for reconsideration was postmarked on January 8, 2003. OPM denied the request for

reconsideration based on lack of timeliness, and Mr. Raguine appealed to the Board.

On appeal to the Board, Mr. Raguine claimed that circumstances beyond his control—a

prolonged illness and indigence—prevented him from filing a timely reconsideration

request.

      Mr. Raguine did not request a hearing, and the administrative judge decided the

appeal on the written record. Mr. Raguine proffered several statements relating to his

medical and financial condition and copies of medical reports as evidence of his illness

and indigence.     The administrative judge, however, found that that the medical

documents did not identify the time period during which Mr. Raguine suffered from his

infirmities. More importantly, the administrative judge found that Mr. Raguine had failed

to explain why his medical and financial conditions prevented him from filing a timely

request for reconsideration.     The administrative judge noted that Mr. Raguine’s

infirmities and indigence did not prevent him from filing a second application for annuity

benefits in 1999 or filing an appeal with the Board. The administrative judge therefore

affirmed OPM’s dismissal of Mr. Raguine’s reconsideration request. The full Board

subsequently denied Mr. Raguine’s petition for review.

                                     DISCUSSION

      In his petition for review by this court, Mr. Raguine does not explain how his

financial and medical conditions prevented him from filing a request for reconsideration




04-3234                                     2
for nine years after his first application for an annuity was denied and for three years

after the denial of his second application. He merely states that the Board “failed to

consider[ ] my presented facts and reasons why my case was untimely filed.” However,

it is clear that the Board considered all the facts and arguments that Mr. Raguine

actually presented. Because substantial evidence supports the Board’s finding that Mr.

Raguine had not shown any justification for the untimeliness of his request for

reconsideration, we affirm the decision of the Board.




04-3234                                     3